         Case 5:20-cv-00106 Document 34 Filed on 05/21/21 in TXSD Page 1 of 3


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   LAREDO DIVISION

    ZAPATA COUNTY, TEXAS,                             §
    MELISSA CIGARROA,                                 §
    CCMD, LLC & GEORGE C.                             §
    RINCON,                                           §
                                                      §
                             Plaintiffs,              §
                                                      §
    v.                                                §           CASE NO.        5:20-CV-106
                                                      §
    JOSEPH R. BIDEN, JR. PRESIDENT OF                 §
    THE UNITED STATES; ALEJANDRO                      §
    MAYORKAS, as the secretary of THE                 §
    UNITED STATES OF AMERICA’S                        §
    DEPARTMENT OF HOMELAND                            §
    SECURITY and TROY MILLER, as                      §
    the Acting Commissioner of THE UNITED             §
    STATES CUSTOMS AND BORDER                         §
    PROTECTION,                                       §
                                                      §
                                                      §
                           Defendants.                §

                                           JOINT ADVISORY


1.        On March 1, 2021, the Court stayed 1 Civil Action No. 5:20-CV-106 and ordered the

Plaintiffs and Defendants (collectively, the “Parties”) to file a Joint Advisory on the status of this

case on or before May 21, 2021.

2.        The purpose of the stay was to allow the United States Department of Homeland Security

(“DHS”), United States Custom and Border Protection (“CBP”), United States Department of

Defense (“DOD”), and other federal agencies to develop a plan concerning the southern border

wall as directed by the President’s Proclamation of January 20, 2021. 23



1
  Dkt. No. 33
2
  “Termination Of Emergency With Respect To The Southern Border Of The United States And Redirection Of
Funds Diverted To Border Wall Construction. Proclamation No. 10142, 86 Fed. Reg. 7225 (Jan. 27, 2021).
3
  Dkt. No. 33

                                               Page 1 of 3
        Case 5:20-cv-00106 Document 34 Filed on 05/21/21 in TXSD Page 2 of 3


3.       In accordance with the Proclamation, suspension notices have been issued to all the

construction contractors working on CBP-funded wall projects, including the CBP-funded wall

projects the Laredo Sector that are at issue in this case. The suspension notices require the

construction contractors to suspend all work in furtherance of their respective contracts.

4.       Although the Proclamation directed that the plan be completed within 60 days of January

20, 2021, the Executive Branch is continuing to work on developing the plan and no final decisions

have been made concerning the border wall projects in the Laredo Sector that are at issue in this

case.

5.       For the foregoing reasons, the Parties request an additional 60-day stay. A stay would

continue to allow time for the relevant agencies to develop the plan and for the parties to evaluate

the impacts the plan would have on the present case. For these reasons, the Parties recommend that

the case be stayed for 60 days, through July 20, 2021.



                                                     Respectfully Submitted,

                                                     JENNIFER B. LOWERY
                                                     Acting United States Attorney
                                                     Southern District of Texas


                                                  By: s/P. Conner Kirtley
                                                     P. CONNER KIRTLEY
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 3563689
                                                     Oklahoma Bar No. 32440
                                                     11204 McPherson Road, Suite 100A
                                                     Laredo, Texas 78045
                                                     Telephone: (956) 723-6523
                                                     E-mail: Philip.Kirtley@usdoj.gov
                                                     Counsel for Defendants

                                                 By: s/Carlos E. Flores (by permission)
                                                     CARLOS EVARISTO FLORES
                                                     Southern District of Texas No. 940935
                                                     Texas Bar No. 24050606

                                            Page 2 of 3
Case 5:20-cv-00106 Document 34 Filed on 05/21/21 in TXSD Page 3 of 3


                                      WHITWORTH CIGARROA, PLLC
                                      602 East Calton, Suite 201
                                      Laredo, Texas 78041
                                      Telephone: (956) 727-4441
                                      Facsimile: 956.727.2696
                                      E-mail: cflores@wctexlaw.com
                                      Counsel for Plaintiffs




                             Page 3 of 3
